DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1. The drawings are objected to because:
Figure 3 labels the outer raceway of the bearing as 444 but the examiner believes it should be labeled as 441. Page 3 of the specification, second to last line from bottom, refers to a first bearing mechanism which includes a stop member 441 abutted against the hosing, a support member 442 and at least one low friction member 443 disposed between the stop member and the support member. 
Figure 4 labels a groove of the input shaft as 441. However, this seems to be incorrect. The specification refers to 441 as a stop member of the first bearing mechanism. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Specification
2. The disclosure is objected to because of the following informalities: 
Throughout the disclosure, the term “hosing” should read “housing”
Page 3 of the specification, last three lines, teaches a first bearing mechanism which includes a stop member 441 abutted against the hosing, a support member 442, and at least one low friction member 443 disposed between the stop member and the support member. However, figure 3 labels the structure of the first bearing mechanism as 442, 443 and 444. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim language states “a support member abutted against the elastic preload member” (line 16). The term “abutted” requires direct contact between two elements. However, in the instant application, the support member 442 contacts the elastic preload member 43 indirectly through the second restricting ring 80. 
Claims 2-10 are rejected for depending from a rejected base claim. 
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9 (line 4 of claim 7 and line 15 of claim 9), the claim language states “at least one detent member which is movably received within the at least one through hole and abutted between the input shaft portion and the ring member”. The phrase “the ring member” lacks proper antecedent basis. Specifically, it is not precisely clear if the claim language is referencing the disc 332 or the first restricting ring 50.
Regarding claims 7 and 9, claims 1 and 4 introduce and reference a second engaging portion which has corresponding structure in figure 3 as element 42. Element 42 in figure 3 indicates the detent member 335, just from a different view. Claims 7 and 9 later introduce a detent member 335 but are referencing the same structure as the second engaging portion. Overall, the requirements of the claim language are not precisely clear because the claims indicate the same structure with two different names. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over You (US PGPUB 20130180819) in view of Fluri (US Patent 4947714).
Regarding claim 1, You teaches a torque screwdriver device (fig. 3; paragraphs 0033-0034), including: 
a hosing, including a barrel (fig. 2, main body 1) and a cover (fig. 2, adjusting element 25) coveringly connected with the barrel (fig 3; Paragraph 0030 “the adjusting element 25 is adjustably screwed with the receiving cavity 13” teaches the adjusting element 25 is coveringly connected with the barrel)
5an input shaft portion (fig. 3, driving portion 26), rotatably assembled with the barrel (paragraph 0030) and protrusive beyond the cover (fig. 3), configured to be detachably assembled with a rotation tool [0030]; 
an output shaft portion (propping element 22), rotatably assembled with the barrel [0030] and including a socket mechanism configured for insertion of an object (paragraph 0026, the receiving trough of the plug end 222b has an inner wall in polygonal shape for receiving a tool in corresponding shape); 
a torque clutch mechanism [0024], including a first engaging portion (pressing element 23) and a second 10engaging portion (bead plate 224) which are clutchably engagable with each other [0031], an elastic preload member (elastic element 21), the first engaging portion being disposed on the input shaft portion (fig. 2, pressing element 23 is disposed on the driving portion 26), the second engaging portion being disposed on the output shaft portion (fig. 2, bead plate 224 is disposed on propping element 22), the elastic preload member biasing one of the first and second engaging portions (the elastic element 21 indirectly biases the bead plate 224).
You also teaches a bearing 4 which supports and guides the input shaft (fig. 3). You does not teach a first bearing mechanism, the first bearing mechanism including a stop 15member abutted against the hosing, a support member abutted against the elastic preload member and at least one low friction member disposed between the stop member and the support member, at least one of the stop member and the support member being movable relative to the at least one low friction member.
However, Fluri teaches a screwing tool which receives a screw bit 13, wherein the screwing tool includes an output shaft 6, a drive shaft 1, and bearings 17 and 18 to support and guide both the drive shaft and the output shaft (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified You to incorporate the teachings of Fluri to provide a torque screwdriver device having multiple bearings to support both the input shaft and the output shaft. Specifically, it would have been obvious to include an additional bearing for supporting the output shaft, similar to the bearing 4 that You already teaches, and locating it between the elastic member 21 and the main body 1. Doing so would further increase the stability of the output shaft. 
	You, as modified by Fluri, teaches a first bearing mechanism (You was modified to include a bearing to support the output shaft. The modified bearing is similar to the bearing 4 as taught by You. Specifically, the modified bearing also includes two raceways with a ball , the first bearing mechanism including a stop 15member abutted against the hosing (The raceway of the modified bearing which is abutted against the main body 1), a support member abutted against the elastic preload member (the second raceway of the modified bearing which is abutted against the elastic member 21) and at least one low friction member disposed between the stop member and the support member (the ball member which is located between the raceways of the modified bearing), at least one of the stop member and the support member being movable relative to the at least one low friction member (the ball member of the modified bearing allows the raceways to rotate. Therefore, at least one of the stop member and the support member are movable relative to the at least one low friction member).
	Regarding claim 4, You in view of Fluri teaches the claimed invention as rejected above in claim 1. Additionally, You in view of Fluri teaches wherein the output shaft portion includes a first axial member (axle 222 of the propping element 22; [0026]) and a sleeve member (bead plate 224) sleeved on the first axial member (fig. 2, paragraph 0026), and the sleeve member is co-movable with the first axial member [0030] and includes the second engaging portion (The second engaging portion is located on the bead plate 224).  
	Regarding claim 7, You in view of Fluri teaches the claimed invention as rejected above in claim 4. Additionally, You in view of Fluri teaches wherein the sleeve member 20includes a disc (the bead plate 224 is a disc (fig. 2)) which has at least one through hole (first notches 221 of the bead plate 224. Additionally, fig. 3 teaches the first notches 221 are through holes) and at least one detent member (bead 24) which is movably received within the at least one through hole (paragraphs 0024 and 0031) and abutted between the input shaft portion and the ring member (As mentioned above, it is not precisely clear what is being referenced by “the ring member”. However, You in view of Fluri teaches the beads 24 are disposed between the first notches of the propping element 22 and the second notches 231 of the pressing element 23. As best understood by the examiner, You in view of Fluri operates in a manner consistent with the instant application).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You (US PGPUB 20130180819) in view of Fluri (US Patent 4947714) as applied to claim 1 above, and further in view of Leonard et al. (US Patent 3942337), hereinafter Leonard.
	Regarding claim 8, You in view of Fluri teaches the claimed invention as rejected above in claim 1. You in view of Fluri does not teach wherein the barrel further 8includes a bush, and the bush is disposed around the output shaft portion and located between the barrel and the first bearing mechanism.  
	However, Leonard teaches a torque limiting device with a bushing 25 that supports another end 4 of an output shaft. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified You in view of Fluri to further incorporate the teachings of Leonard to provide a torque limiting device with a bushing disposed around the output shaft portion. Specifically, it would have been obvious to incorporate Leonard’s bushing 25 around You’s output shaft in a similar manner to the orientation as taught by Leonard. Doing so would help reduce wear and friction between the main body 1 and the output shaft. 
wherein the barrel further 8includes a bush (Leonard’s bushing 25), and the bush is disposed around the output shaft portion (Leonard’s bushing 25 is disposed around You’s output shaft portion) and located between the barrel and the first bearing mechanism (Leonard’s bushing 25 is partially located between the barrel and the first bearing mechanism).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over You (US PGPUB 20130180819) in view of Fluri (US Patent 4947714) as applied to claims 1 and 4 above, and further in view of Raman (US PGPUB 20110265611).
	Regarding claim 5, You in view of Fluri teaches the claimed invention as rejected above in claim 4. Additionally, You in view of Fluri teaches wherein the first axial member is rotatably inserted into the input shaft portion (paragraph 0026, fig. 3). You in view of Fluri further teaches the bead plate 224 is disposed on the axle 222 but isn’t specific with the details of the connection [0026]. You in view of Fluri does not teach the first axial member includes a first toothed structure arranged circumferentially, and an inner surface of the sleeve member includes a second toothed structure engaged with the first toothed structure.  
	However, Raman teaches the interchangeability of different type of connecting fits. Specifically, Raman teaches parts can be connected to the shaft body through an interference fit by using a key/spline device, by using threads, by using a permanent connection (e.g., adhesive or welding), by using retaining pins or by using a shear key [0045].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified You in view of Fluri to further incorporate a spline device to provide a torque screwdriver device with a spline device between 
	You in view of Fluri and further in view of  Raman teaches the first axial member includes a first toothed structure arranged circumferentially, and an inner surface of the sleeve member includes a second toothed structure engaged with the first toothed structure (the first axial member and the sleeve member connection is now a spline configuration).  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US Patent 3942337), hereinafter Leonard, in view of You (US PGPUB 20130180819) and further in view of Fluri (US Patent 4947714) and Hack (US Patent 7997169).
Regarding claim 1, Leonard teaches a torque device (Leonard teaches a torque limiting device), including: 
a hosing, including a barrel (fig. 2, first cup shaped section 1) and a cover (fig. 2, second cup section 2) coveringly connected with the barrel (fig. 2);  
5an input shaft portion (fig. 2, input shaft portion indicated by element 4), rotatably assembled with the barrel (col. 4, lines 1-15) and protrusive beyond the cover (fig. 2), configured to be detachably assembled with a rotation tool (col. 4, lines 1-5; ratchet wrench); 
an output shaft portion (fig. 2, output shaft portion indicated by element 3), rotatably assembled with the barrel (col. 4, lines 1-15); 
a torque clutch mechanism (fig. 2), including a first engaging portion (fig. 2, clutch member 40) and a second 10engaging portion (fig. 2, clutch member 38) which are clutchably engagable with each other (col. 4, lines 10-25), an elastic preload member (fig. 2, stack 8 of compression springs), the first engaging portion being disposed on the input shaft portion (fig. 2), the second engaging portion being disposed on the output shaft portion (fig. 2), the elastic preload member biasing one of the first and second engaging portions (fig. 2, stack 8 of compression springs biases the first engaging portion).
	Leonard does not teach a torque screwdriver device, wherein the output shaft portion includes a socket mechanism configured for insertion of an object; a first bearing mechanism, the first bearing mechanism including a stop 15member abutted against the hosing, a support member abutted against the elastic preload member and at least one low friction member disposed between the stop member and the support member, at least one of the stop member and the support member being movable relative to the at least one low friction member.
	However, You teaches a torque screwdriver device (fig. 3; paragraphs 0033-0034) and an output shaft portion which includes a socket mechanism configured for insertion of an object (paragraph 0026, the receiving trough of the plug end 222b has an inner wall in polygonal shape for receiving a tool in corresponding shape).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard to incorporate the teachings of You to provide a torque screwdriver device wherein the output shaft portion 
	Leonard in view of You does not teach a first bearing mechanism, the first bearing mechanism including a stop 15member abutted against the hosing, a support member abutted against the elastic preload member and at least one low friction member disposed between the stop member and the support member, at least one of the stop member and the support member being movable relative to the at least one low friction member. However, Leonard teaches bushings 15 and 25 to permit easy rotation and reduce friction of the input shaft portion and output shaft portion (col. 2, lines 49-55). 
	Fluri teaches a screwing tool which receives a screw bit 13, wherein the screwing tool includes an output shaft 6, a drive shaft 1, and bearings 17 and 18 to support and guide both the drive shaft and the output shaft (fig. 1).
	Additionally, Hack teaches the interchangeability of bushings and bearings for friction reducing means (col. 5, lines 35-37).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard in view of You to further incorporate the teachings of Fluri and Hack to provide a torque screwdriver device with bearings supporting both the input and output shaft portions. Doing so would have been a simple substitution for one known shaft supporting and friction reducing means for another known shaft supporting and friction reducing means to achieve the same result of supporting and reducing friction of the shaft. 
a first bearing mechanism, the first bearing mechanism including a stop 15member abutted against the hosing, a support member abutted against the elastic preload member and at least one low friction member disposed between the stop member and the support member, at least one of the stop member and the support member being movable relative to the at least one low friction member (Leonard’s bushings now replaced with bearings).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US Patent 3942337), hereinafter Leonard, in view of You (US PGPUB 20130180819) and further in view of Fluri (US Patent 4947714) and Hack (US Patent 7997169) as applied to claim 1 above, and yet further in view of Julicher et al. (US Patent 5727590), hereinafter Julicher.
	Regarding claim 2, Leonard in view of You and further in view of Fluri and Hack teaches the claimed invention as rejected above in claim 1. Additionally, Leonard, as modified, teaches wherein the cover and the barrel are screwed with each other (fig. 2). 
	Leonard in view of You and further in view of Fluri and Hack does not teach an outer surface of the barrel includes a first restriction projective portion, an inner surface of the cover includes a second restriction projective portion blockable with the first restriction 7projective portion in a direction in which the barrel and the cover move away from each other.  
	However, Julicher teaches a threaded connection (fig. 10) between cover 68 and nut 71 with an O-ring 67 therebetween. Additionally, Julicher teaches a groove in the cover 68 to receive the O-ring 67 which is engaged into the nut. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leonard in view of You and further in view of Fluri and Hack to incorporate the teachings of Julicher to provide an o-ring between the threaded connection of the barrel and cover, wherein the cover has a groove to receive the o-ring. Doing so would help ensure a proper seating of the cover and the barrel and it would also help seal the connection to partially prohibit outside debris and dust. 
	Leonard in view of You and further in view of Fluri and Hack and yet further in view of Julicher teaches an outer surface of the barrel includes a first restriction projective portion (o-ring), an inner surface of the cover includes a second restriction projective portion (groove of the cover which receives the o-ring) blockable with the first restriction 7projective portion in a direction in which the barrel and the cover move away from each other (the groove of the cover is blockable with the o-ring in a direction in which the barrel and the cover move away from each other).
	Regarding claim 3, Leonard in view of You and further in view of Fluri and Hack and yet further in view of Julicher teaches the claimed invention as rejected above in claim 2. Additionally, Leonard in view of You and further in view of Fluri and Hack and yet further in view of Julicher teaches wherein the first restriction projective portion is a ring member engaged into the barrel (Julicher’s O-ring), and the second 5restriction projective portion is a flange integrally formed on the cover (groove of the cover which receives the O-ring).    
Allowable Subject Matter
6. Claims 6, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, You (US PGPUB 20130180819) in view of Fluri (US Patent 4947714) and further in view of Raman (US PGPUB 20110265611) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the first restricting ring disposed around the sleeve member as particularly claimed in combination with all other elements of claims 1, 4, 5 and 6.
Claim 9 is indicated as allowable for depending from claim 6.
Regarding claim 10, You (US PGPUB 20130180819) in view of Fluri (US Patent 4947714) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship of the inclined shoulder, the output shaft portion, the second restricting ring, the inclined face, and the elastic preload member as particularly claimed in combination with all other elements of claim 1.
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou (US PGPUB 20180154504) teaches a torque adjustable screwdriver with a torque limiting mechanism similar to the instant application (fig. 2) 
Cheng (US PGPUB 20110067534) teaches a torque limiting mechanism similar to the claimed invention (fig. 2)
Dobras (US Patent 7503443) teaches a torque control mechanism with ball detent members 18
Huang (US Patent 5437524) teaches a torque control mechanism with ball detent members 33
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723